The basic issue before us is whether an exclusionary rule should be imposed with respect to evidence obtained as a result of a violation of R.C. 2935.20 by a police officer. This court has previously addressed the basic issue stating in State v.Royster (Aug. 26, 1975), No. 75AP-195, unreported, at 8-9:
"* * * The exclusionary rule as to statements made by a person arrested is predicated upon constitutional principles; namely, the constitutional principles of right to counsel and against self-incrimination. There is no corresponding exclusionary rule with regard to statutory violations. Neither R.C. 2935.14 nor2935.20 excludes evidence by way of statement of the person arrested or otherwise, even if the statutes were violated. * * *"
As indicated in the majority opinion, the exclusionary rule was fashioned by the United States Supreme Court as a means of enforcing certain constitutional rights afforded by the United States Constitution. No reason has been demonstrated for extension of an exclusionary rule to statutory violations. There is no reason or authority for imposition of an exclusionary rule to violations of R.C. 2935.20.
For the foregoing reasons, I concur in the judgment.